Citation Nr: 0214031	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  95-27 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for lamellar ichthyosis with keratoderma to the 
soles and palms.

(The issue of entitlement to service connection for a 
neuropsychiatric disorder, to include post-traumatic stress 
disorder (PTSD), will be addressed in a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to March 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision by the 
San Diego, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, in pertinent part, granted 
entitlement to service connection for lamellar ichthyosis 
with keratoderma to the soles and palms and assigned a 0 
percent disability rating.  An increased 10 percent 
disability rating effective from the date of claim was 
granted in an October 1996 hearing officer's decision.

The Board is undertaking additional development on the issue 
of entitlement to service connection for a neuropsychiatric 
disorder, to include PTSD, pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving notice and 
reviewing the appellant's response to the notice, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  Persuasive evidence demonstrates the veteran's lamellar 
ichthyosis with keratoderma to the soles and palms is 
manifested by skin dryness with flare ups of thicken and 
cracking skin to the feet and hands several times per year 
without evidence of constant exudation or itching, extensive 
lesions, or marked disfigurement.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for lamellar ichthyosis with keratoderma to the soles and 
palms have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.20, 4.118, Diagnostic Code 
7806 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. 
Reg. 45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In this case, the Board finds that VA has satisfied its 
duties to the claimant, under both former law and the new 
VCAA.  A review of the record indicates VA has conducted 
appropriate evidentiary development of the issue on appeal 
and addressed requisite VCAA notice and development matters 
in correspondence dated in June 2001 and in the November 2001 
supplemental statement of the case.  As the claimant has been 
kept apprised of what he must show to prevail in his claim, 
what information and evidence he is responsible for, and what 
evidence VA must secure, there is no further duty to notify.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

In claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The Board notes the 
veteran underwent examinations pertinent to his claim in 
January 1995 and February 1998 and that medical evidence 
sufficient for an adequate determination of the matter on 
appeal has been obtained.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  

Thus, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled, to include 
the revised regulatory provisions 38 C.F.R. § 3.159.  No 
additional assistance or notification to the veteran is 
required based on the facts of the instant case.  As such, 
there has been no prejudice to the veteran that would warrant 
a remand, and the veteran's procedural rights have not been 
abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Background  Service medical records show that the veteran's 
enlistment examination in April 1976 revealed hyperkeratosis 
to the left palm.  Records show that in November 1977 the 
veteran was treated for marked keratoderma of the palms and 
soles and excessive scaling of the skin to his extremities.  
A January 1978 medical board report found the veteran was 
unfit for duty as a result of his lamellar ichthyosis and 
keratoderma of the palms and soles.  

On November 30, 1993, the RO received the veteran's 
application for VA benefits.  The veteran requested 
entitlement to service connection for disabilities including 
hyperkeratosis.

VA medical records dated in January 1994 noted a thick white-
yellow scale to the soles and left palm.  Testing was 
positive for fungus.  The diagnoses included 
dermatophytosis/hyperkeratosis of the feet and one hand.  

At his VA examination in January 1995 the veteran complained 
of itching and pain related to his skin disorder which was 
worse in dry winter months.  The examiner noted diffuse 
scaling and thick crusting to the soles of the feet and the 
left palm and palmar aspect of the left fingers.  The right 
hand was clear.  There was also ichthyotic scaling to the 
lower extremities and mild scaling to the face and trunk.  
The diagnoses were ichthyosis and keratoderma of the soles 
and left palm.

VA medical records dated in June 1995 noted the veteran's 
Interferon treatment for chronic hepatitis C had been stopped 
because he developed pruritus and rash.  Records in November 
1995 show the veteran complained of pruritus over 
approximately 9 months since beginning Interferon treatment 
for hepatitis C.  The examiner's assessment was pruritus 
likely secondary to hepatitis.  

At his personal hearing in January 1996 the veteran testified 
that during the previous year he had stopped Interferon 
treatment for hepatitis C because he developed a full body 
rash.  He stated his belief that this rash was related to an 
allergic reaction to that medication.  He stated that he used 
lotions and a sanding tool to clear away the build up of skin 
on his feet and left hand.  He reported experienced flare ups 
several times per year in which his skin would dry and crack.  
He stated these episodes usually lasted for one week.  He 
stated he was presently unemployed as a result of a 
psychiatric disorder but that he had previously been employed 
as a registered medical technician and that would be 
difficult for him to work full-time in that capacity during a 
flare up of symptoms.  

VA medical records dated in September 1996 show the veteran's 
skin disorder was resolved as long as he continued ultra 
violet light treatment.

At his VA dermatology examination in February 1998 the 
veteran complained of dry skin since childhood with flare ups 
in cold weather, especially from December to February.  He 
reported that recent private medical treatment including a 3 
month course of "Sporanox" had resulted in significant 
improvement to his hands and feet.  The examiner noted 
diffuse scaling to the dorsal feet and toes, moderate scaling 
to the legs, and slight scaling and lichenification to the 
palms.  The trunk, arms, and face were clear.  The diagnoses 
included history of lamellar ichthyosis, history of 
keratoderma, and history of tinea pedis and possible "tinea 
manuum."  

VA medical records dated in November 2000 show the veteran 
requested a refill of topical crème for his skin disorder.  
The examiner noted calluses to the feet and toes and thick 
skin to the heels.  

Legal Criteria  Disability evaluations are determined by the 
application of the VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (2001).

The Court has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  See Fenderson v. West, 12 Vet. App. 119 (1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2001).

When an unlisted condition is encountered it is permissible 
to rate the disorder under a closely related disease or 
injury in which not only the functions affected but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2001).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (2001).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2001).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2001).

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to a 
service-connected disorder.  38 C.F.R. § 3.321(b) (2001).

The Rating Schedule provides ratings for eczema with slight 
exfoliation, exudation or itching, if on a non-exposed 
surface or small area (0 percent), with exfoliation, 
exudation or itching, involving an exposed surface or 
extensive area (10 percent), with exudation or itching 
constant, extensive lesions, or marked disfigurement 
(30 percent), and with ulceration or extensive exfoliation or 
crusting and systemic or nervous manifestations, or the area 
is exceptionally repugnant (50 percent).  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2001).

Analysis  In this case, the Board finds he veteran is 
appropriately rating, by analogy, under the criteria for 
eczema.  The veteran's specific skin disorder is unlisted in 
the Rating Schedule but his symptomatology is closely 
analogous to the rating criteria for eczema.  See 38 C.F.R. 
§ 4.20.

Based upon the evidence of record, the Board finds that 
entitlement to the assignment of an original or "staged" 
disability rating in excess of 10 percent for the veteran's 
service-connected skin condition is not warranted.  The Board 
notes that the veteran's testimony as to the severity and 
frequency of his flare-ups of skin symptoms is credible and 
that persuasive evidence demonstrates his skin disorder is 
manifested by skin dryness with flare-ups of thickened and 
cracking skin to the feet and hands several times per year.  
However, while medical records show that the veteran was 
treated for a constant pruritic rash from approximately June 
1995 to September 1996, the evidence demonstrates this 
symptom exacerbation was secondary to an allergic reaction to 
medication for his nonservice-connected hepatitis C disorder.  
The Board finds that there is no evidence of constant 
exudation or itching, extensive lesions, or marked 
disfigurement related to his service-connected skin 
disability.  That is, the medical evidence does not show that 
the veteran's skin disease is manifested by the criteria for 
the next highest rating (30 percent) under 38 C.F.R. § 4.118, 
Code 7806.    

As to the question of whether a referral for consideration of 
an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) 
is warranted, the Board notes that, although the veteran 
testified that it would be difficult for him to work as a 
medical assistance during flare-ups of skin symptoms several 
times per year, there is no corroborative evidence of such 
work impairment.  The Board finds no persuasive evidence of 
any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  Accordingly, a referral 
for extra-schedular consideration by the designated authority 
is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher or "staged" rating.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).




ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent for lamellar ichthyosis with keratoderma to the 
soles and palms is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

